PER CURIAM.
Having considered the appellants’ response to the Court’s order of June 12, 2001, as well as the appellees’ replies thereto, the Court has determined that it does not have jurisdiction to review the order on appeal. Accordingly, the appeal is hereby dismissed for lack of jurisdiction. The appellants’ request for review by petition for writ of certiorari is denied, and the appellants’ request for expedited treatment of the appeal is denied as moot.
BOOTH, WOLF, and PADOVANO, JJ., concur.